



GUARANTY


GUARANTY, dated as of July 7, 2008 made by each of the undersigned (the
 "Guarantor"), in favor of DRIFTWOOD VENTURES, INC., a Delaware corporation (the
"Buyer").


WITNESSETH:


WHEREAS, Green Screen Interactive Software, Inc., a Delaware corporation (the
"Company") and Buyer are parties to a Securities Purchase Agreement dated the
date hereof (as amended, restated or otherwise modified from time to time, the
"Securities Purchase Agreement");


WHEREAS, it is a condition precedent to the Buyer that the Guarantor executes
and delivers to the Buyer a guaranty guaranteeing all of the obligations of the
Company under the Securities Purchase Agreement and the Note (defined below);
and


WHEREAS, the Guarantor has determined that its execution, delivery and
performance of this Guaranty directly benefit, and are within the corporate
purposes and in the best interests of, the Guarantor;


NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyer to perform under the Securities Purchase Agreement,
the Guarantor hereby agrees with Buyer as follows:


SECTION 1. Definitions. Reference is hereby made to the Securities Purchase
Agreement and the "Notes" (as defined therein) issued pursuant thereto (as such
Notes may be amended, restated, replaced or otherwise modified from time to time
in accordance with the terms thereof, collectively, the "Notes") for a statement
of the terms thereof. All terms used in this Guaranty, which are defined in the
Securities Purchase Agreement or the Notes and not otherwise defined herein,
shall have the same meanings herein as set forth therein.


SECTION 2. Guaranty. The Guarantor hereby unconditionally and irrevocably,
guaranties the punctual payment, as and when due and payable, by stated maturity
or otherwise, of all obligations of the Company from time to time owing by it in
respect of the Securities Purchase Agreement, the Notes and the other
"Transaction Documents" (as defined in the Securities Purchase Agreement),
including, without limitation, all interest that accrues after the commencement
of any Insolvency Proceeding of the Company or the Guarantor, whether or not the
payment of such interest is unenforceable or is not allowable due to the
existence of such Insolvency Proceeding), and all fees, commissions, expense
reimbursements, indemnifications and all other amounts due or to become due
under any of the Transaction Documents (such obligations, to the extent not paid
by the Company, being the "Guaranteed Obligations"), and agrees to pay any and
all expenses (including reasonable counsel fees and expenses) reasonably
incurred by the Buyer in enforcing any rights under this Guaranty. Without
limiting the generality of the foregoing, the Guarantor's liability hereunder
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by the Company to the Buyer under the Securities Purchase
Agreement and the Notes but for the fact that they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving the
Guarantor or the Company (each, a "Transaction Party").
 

--------------------------------------------------------------------------------




SECTION 3. Guaranty Absolute; Continuing Guaranty; Assignments.


(a)  The Guarantor guaranties that the Guaranteed Obligations will be paid
strictly in accordance with the terms of the Transaction Documents, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Buyer with respect thereto. The
obligations of the Guarantor under this Guaranty are independent of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against the Guarantor to enforce such obligations, irrespective of
whether any action is brought against any Transaction Party or whether any
Transaction Party is joined in any such action or actions. The liability of the
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and the Guarantor hereby irrevocably waives, to the extent
permitted by law, any defenses it may now or hereafter have in any way relating
to, any or all of the following:


(i) any lack of validity or enforceability of any Transaction Document or any
agreement or instrument relating thereto;


(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Transaction Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Transaction Party or otherwise;


(iii) any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;


(iv) any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Transaction
Party; or


(v) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by the Buyer that might otherwise
constitute a defense available to, or a discharge of, any Transaction Party or
any other guarantor or surety.


This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Buyer or any other Person upon the
insolvency, bankruptcy or reorganization of any Transaction Party or otherwise,
all as though such payment had not been made.
 
-2-

--------------------------------------------------------------------------------




(b)  This Guaranty is a continuing guaranty and shall (i) remain in full force
and effect until the indefeasible cash payment in full of the Guaranteed
Obligations (other than inchoate indemnity obligations) and payment of all other
amounts payable under this Guaranty and shall not terminate for any reason prior
to the respective date of Maturity of each Note (other than payment in full of
the Notes) and (ii) be binding upon the Guarantor and its successors and
assigns. This Guaranty shall inure to the benefit of and be enforceable by the
Buyer and its successors, and permitted pledgees, transferees and assigns.
Without limiting the generality of the foregoing sentence, the Buyer may pledge,
assign or otherwise transfer all or any portion of its rights and obligations
under and subject to the terms of any Transaction Document to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to Buyer herein or otherwise, in each case as provided
in the Securities Purchase Agreement or such Transaction Document.


SECTION 4. Waivers. To the extent permitted by applicable law, the Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Buyer exhaust any right or take any action against any
Transaction Party or any other Person or any Collateral. The Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated herein and that the waiver set forth in this
Section 4 is knowingly made in contemplation of such benefits. The Guarantor
hereby waives any right to revoke this Guaranty, and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.


SECTION 5. Subrogation. The Guarantor may not exercise any rights that it may
now or hereafter acquire against any Transaction Party or any other guarantor
that arise from the existence, payment, performance or enforcement of the
Guarantor's obligations under this Guaranty, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the Buyer
against any Transaction Party or any other guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any Transaction Party or any other guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations (other than inchoate indemnity obligations) and all other
amounts payable under this Guaranty shall have indefeasibly been paid in full in
cash. If any amount shall be paid to the Guarantor in violation of the
immediately preceding sentence at any time prior to the later of the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty, such amount shall be held in trust for the benefit of the Buyer
and shall forthwith be paid to the Buyer to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Transaction
Document, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (a) the Guarantor
shall make payment to the Buyer of all or any part of the Guaranteed
Obligations, and (b) all of the Guaranteed Obligations (other than inchoate
indemnity obligations) and all other amounts payable under this Guaranty shall
indefeasibly be paid in full in cash, the Buyer will, at the Guarantor's request
and expense, execute and deliver to the Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Guarantor of an interest in the Guaranteed
Obligations resulting from such payment by the Guarantor.
 
-3-

--------------------------------------------------------------------------------




SECTION 6. Representations, Warranties and Covenants. The Guarantor hereby
represents and warrants as follows:


(a)  The Guarantor (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization as set forth on the first page hereof,
(ii) has all requisite power and authority to conduct its business as now
conducted and as presently contemplated and to execute and deliver this Guaranty
and each other Transaction Document to which the Guarantor is a party, and to
consummate the transactions contemplated hereby and thereby and (iii) is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except where the
failure to be so qualified would not result in a Material Adverse Effect.


(b)  The execution, delivery and performance by the Guarantor of this Guaranty
and each other Transaction Document to which the Guarantor is a party (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or by-laws, or any applicable law or any contractual
restriction binding or otherwise affecting on the Guarantor or its properties,
(iii) do not and will not result in or require the creation of any lien (other
than pursuant to any Transaction Document) upon or with respect to any of its
properties, and (iv) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to it or its operations or any of
its properties.


(c)  No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required in connection with the due
execution, delivery and performance by the Guarantor of this Guaranty or any of
the other Transaction Documents to which the Guarantor is a party.


(d)  Each of this Guaranty and the other Transaction Documents to which the
Guarantor is or will be a party, when delivered, will be, a legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, suretyship or other similar laws.


(e)  There is no pending or, to the best knowledge of the Guarantor, threatened
action, suit or proceeding affecting the Guarantor or to which any of the
properties of the Guarantor is subject, before any court or other governmental
authority or any arbitrator that (i) if adversely determined, could reasonably
be expected to have a Material Adverse Effect (other than as disclosed on
Schedule 3(t) of the Securities Purchase Agreement) or (ii) relates to this
Guaranty or any of the other Transaction Documents to which the Guarantor is a
party or any transaction contemplated hereby or thereby.


(f)  The Guarantor (i) has read and understands the terms and conditions of the
Securities Purchase Agreement and the other Transaction Documents, and (ii) now
has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Transaction
Parties, and has no need of, or right to obtain from any Buyer, any credit or
other information concerning the affairs, financial condition or business of the
Transaction Parties that may come under the control of any Buyer.
 
-4-

--------------------------------------------------------------------------------




(g)  The Guarantor covenants and agrees that until indefeasible full and final
payment of the Guaranteed Obligations, it will comply with each of the covenants
(except to the extent applicable only to a public company) which are set forth
in Section 4 of the Securities Purchase Agreement as if the Guarantor were a
party thereto.


SECTION 7. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, any Buyer may, and is hereby authorized to, at any time
and from time to time, without notice to the Guarantor (any such notice being
expressly waived by the Guarantor) and to the fullest extent permitted by law,
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by any Buyer to or for the credit or the account of the Guarantor against any
and all obligations of the Guarantor now or hereafter existing under this
Guaranty or any other Transaction Document, irrespective of whether or not any
Buyer shall have made any demand under this Guaranty or any other Transaction
Document and although such obligations may be contingent or unmatured. Each
Buyer agrees to notify the Guarantor promptly after any such set-off and
application made by such Buyer, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Buyer under this Section 7 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Buyer may
have under this Guaranty or any other Transaction Document in law or otherwise.


SECTION 8. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to the Guarantor, to it at its address set forth on the signature page hereto,
or if to any Buyer, to it at its respective address set forth in the Securities
Purchase Agreement; or as to either such Person at such other address as shall
be designated by such Person in a written notice to such other Person complying
as to delivery with the terms of this Section 8. All such notices and other
communications shall be effective (i) if mailed (by certified mail, postage
prepaid and return receipt requested), when received or three Business Days
after deposited in the mails, whichever occurs first; (ii) if telecopied, when
transmitted and confirmation is received, provided same is on a Business Day
and, if not, on the next Business Day; or (iii) if delivered by hand, upon
delivery, provided same is on a Business Day and, if not, on the next Business
Day.
 
-5-

--------------------------------------------------------------------------------




SECTION 9. CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER TRANSACTION
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GUARANTOR HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. EACH GUARANTOR HEREBY IRREVOCABLY
APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS ITS AGENT FOR
SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, AT ITS ADDRESS FOR NOTICES AS SET
FORTH ON THE SIGNATURE PAGE HERETO AND TO THE SECRETARY OF STATE OF THE STATE OF
NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE BUYER TO SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST EACH GUARANTOR IN ANY OTHER JURISDICTION. THE GUARANTOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE
EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE GUARANTOR HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
GUARANTY AND THE OTHER TRANSACTION DOCUMENTS.


SECTION 10. WAIVER OF JURY TRIAL, ETC. THE GUARANTOR HEREBY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY AMENDMENT,
WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN
THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM
ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS GUARANTY OR THE
OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE GUARANTOR
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE BUYER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BUYER WOULD NOT, IN THE EVENT OF ANY
ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS. EACH
GUARANTOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE BUYER ENTERING INTO THIS AGREEMENT.
 
-6-

--------------------------------------------------------------------------------




SECTION 11. Taxes.


(a)  All payments made by the Guarantor hereunder or under any other Transaction
Document shall be made in accordance with the terms of the Securities Purchase
Agreement and shall be made without set-off, counterclaim, deduction or other
defense. All such payments shall be made free and clear of and without deduction
for any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on the net income of any Buyer by the jurisdiction in which such Buyer is
organized or where it has its principal lending office (all such nonexcluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities,
collectively or individually, "Taxes"). If the Guarantor shall be required to
deduct or to withhold any Taxes from or in respect of any amount payable
hereunder or under any other Transaction Document;


(i) the amount so payable shall be increased to the extent necessary so that
after making all required deductions and withholdings (including Taxes on
amounts payable to any Buyer pursuant to this sentence) each Buyer receives an
amount equal to the sum it would have received had no such deduction or
withholding been made,


(ii) the Guarantor shall make such deduction or withholding,


(iii) the Guarantor shall pay the full amount deducted or withheld to the
relevant taxation authority in accordance with applicable law, and


(iv) as promptly as possible thereafter, the Guarantor shall send the Buyers an
official receipt (or, if an official receipt is not available, such other
documentation as shall be satisfactory to the Buyer, as the case may be) showing
payment. In addition, but excluding taxes, charges, levies imposts, deductions
and withholdings excluded from the definition of Taxes, the Guarantor agrees to
pay any present or future taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery, performance, recordation
or filing of, or otherwise with respect to, this Agreement or any other
Transaction Document other than any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement or any other Transaction Document
(collectively, "Other Taxes").


(b) The Guarantor hereby indemnifies and agrees to hold the Buyer (an
"Indemnified Party") harmless from and against Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 11) paid by any Indemnified Party and any
liability (including penalties, interest and expenses for nonpayment, late
payment or otherwise) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be paid within 30 days from the date on which the Buyer
makes written demand therefor, which demand shall identify the nature and amount
of Taxes or Other Taxes.


(c) If the Guarantor fails to perform any of its obligations under this
Section 11, the Guarantor shall indemnify the Buyer for any taxes, interest or
penalties that may become payable as a result of any such failure. The
obligations of the Guarantor under this Section 11 shall survive the termination
of this Guaranty and the payment of the Obligations and all other amounts
payable hereunder.
 
-7-

--------------------------------------------------------------------------------


 
SECTION 12. Miscellaneous.


(a)  The Guarantor will make each payment hereunder in lawful money of the
United States of America and in immediately available funds to Buyer, at such
address specified by Buyer from time to time by notice to the Guarantor.


(b)  No amendment or waiver of any provision of this Guaranty and no consent to
any departure by the Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by the Guarantor and Buyer, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.


(c)  No failure on the part of Buyer to exercise, and no delay in exercising,
any right hereunder or under any other Transaction Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
or under any Transaction Document preclude any other or further exercise thereof
or the exercise of any other right. The rights and remedies of the Buyer
provided herein and in the other Transaction Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law. The
rights of the Buyer under any Transaction Document against any party thereto are
not conditional or contingent on any attempt by the Buyer to exercise any of its
rights under any other Transaction Document against such party or against any
other Person.


(d)  Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.


(e)  This Guaranty shall (i) be binding on the Guarantor and its successors and
assigns, and (ii) inure, together with all rights and remedies of the Buyer
hereunder, to the benefit of the Buyer and its successors, transferees and
assigns. Without limiting the generality of clause (ii) of the immediately
preceding sentence, the Buyer may assign or otherwise transfer its rights and
obligations under the Securities Purchase Agreement or any other Transaction
Document to any other Person, and such other Person shall thereupon become
vested with all of the benefits in respect thereof granted to the Buyer herein
or otherwise. The Guarantor agrees that each participant shall be entitled to
the benefits of Section 11 with respect to its participation in any portion of
the Notes as if it was a Buyer. None of the rights or obligations of the
Guarantor hereunder may be assigned or otherwise transferred without the prior
written consent of Buyer.


(f)  This Guaranty reflects the entire understanding of the transaction
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, entered into before the date hereof.


(g)  Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.
 
-8-

--------------------------------------------------------------------------------




(h)  THIS GUARANTY AND THE OTHER TRANSACTION DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER TRANSACTION DOCUMENT) SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
-9-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed by an
officer thereunto duly authorized, as of the date first above written.
 
 

  GUARANTORS:




GREEN SCREEN ONLINE LLC


By: /s/ Mark Seremet
Name: Mark Seremet
Title: Manager




ZOO DIGITAL PUBLISHING LIMITED


By: /s/ Ian Stewart
Name: Ian Stewart
Title: Chairman




SUPERVILLAIN STUDIOS, LLC


By: /s/ Susan Cummings
Name: Susan Cummings
Title: Sole Manager




ZOO GAMES, INC.


By: /s/ Susan Kain
Name: Susan Kain
Title: President

 

--------------------------------------------------------------------------------


 